Citation Nr: 0210554	
Decision Date: 08/27/02    Archive Date: 09/05/02	

DOCKET NO.  99-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament reconstruction of the right knee, 
currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for vascular 
headaches, currently evaluated at 30 percent.

3.  Entitlement to an increased evaluation for residuals of 
an injury of the anterior cruciate ligament of the left knee, 
currently evaluated at 10 percent.

4.  Entitlement to an increased evaluation for hiatal hernia 
with esophagitis and superficial ulcer, currently evaluated 
at 10 percent.  

5.  Entitlement to a compensable evaluation for bilateral 
plantar fasciitis.  

6.  Entitlement to a compensable evaluation for bilateral 
Achilles tendonitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefits sought on 
appeal.  (The veteran's claims file was subsequently 
transferred to the RO in St. Paul, Minnesota.)  The veteran, 
who had active service from March 1989 to November 1992, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  

2.  The veteran's right knee is not ankylosed, does not 
manifest limitation of extension to 30 degrees, and his 
disability is not characterized as a nonunion of the tibia 
and fibula.  

3.  The veteran's headache disorder does not manifest very 
frequent completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability.  

4.  The veteran's left knee is productive of moderate 
disability, but does not manifest severe recurrent 
subluxation or lateral instability, limitation of flexion to 
15 degrees, or limitation of extension to 20 degrees.  

5.  The veteran's hiatal hernia with esophagitis does not 
manifest multiple small eroded or ulcerated areas, or 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or 
arm, or shoulder pain, that is productive of considerable 
impairment of health.  

6.  The veteran's bilateral plantar fasciitis is not 
productive of ascertainable functional impairment.  

7.  The veteran's bilateral Achilles tendonitis is not 
productive of ascertainable functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for status post anterior cruciate ligament 
reconstruction of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5262 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159.)

2.  The schedular criteria for an evaluation in excess of 
30 percent for vascular headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159.)

3.  The schedular criteria for a 20 percent evaluation for 
residuals of an injury of the anterior cruciate ligament of 
the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159.)

4.  The schedular criteria for an evaluation in excess of 
10 percent for hiatal hernia with esophagitis and a 
superficial ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.110-4.114, Diagnostic Codes 7307, 7346 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159.)

5.  The schedular criteria for a compensable evaluation for 
bilateral plantar fasciitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5299-5284 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159.)

6.  The schedular criteria for a compensable evaluation for 
bilateral Achilles tendonitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5299-5024 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West, Supp. 2002); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159.)

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claims.  Collectively, the 
December 1998 rating decision, the statement of the case, and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claims were denied.  In addition, the 
January 2002 supplemental statement of the case informed the 
veteran and his representative of the specific provisions of 
the VCAA.  Lastly, a letter to the veteran and his 
representative dated in March 2001, informed them what action 
the RO was undertaking and what the veteran needed to do to 
substantiate and complete his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records are associated 
with the claims file and VA and private outpatient treatment 
records have been obtained.  In addition, the veteran has 
been afforded VA examinations to assess the severity of his 
various disabilities.  The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that should be obtained prior to appellate review.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.  


I.  Background and Evidence

Historically, rating decisions dated in October 1993, and 
July 1994 granted service connection for the disabilities at 
issue in this appeal.  In October 1998 the veteran requested 
increased evaluations for his service-connected disabilities.  
A rating decision dated in December 1998 denied increased 
evaluations and this appeal ensued.  

A report of a VA joints examination performed in July 1998 
shows the veteran reported that his knee pains have been 
getting progressively worse since he left service.  He 
indicated that the knees lock, and he falls down on occasion.  
He reported that the right knee was worse than the left, and 
that the knees swell up about two times per week.  The 
veteran described flare-ups of the knees and stated that he 
had to rest, and the pain would get better.  The veteran 
stated that he was able to walk about 500 yards before the 
knees became painful.  As for his feet and ankles, the 
veteran stated that the Achilles tendons only bothered him 
when he had not done stretching exercises and he denied any 
constant pain except at night on the right side of his foot.  
He stated that the left side did not really bother him, and 
they did not hurt on a regular basis.  The veteran complained 
of sharp-shooting pain under the right arch, but he denied 
any weakness or stiffness of the Achilles or plantar 
surfaces. 

On examination, there was a full range of motion at the foot, 
ankle, and toes, bilaterally.  There was no tenderness on 
palpation of the Achilles tendons bilaterally.  There was no 
tenderness on the arch or the plantar surfaces bilaterally.  
Examination of the knees disclosed a 2- by 2-centimeter scab 
wound of the left patella that was superficial with no 
evidence of any discharge or infection.  The veteran reported 
that he fell down about four days ago.  Examination of the 
left knee disclosed the presence of a 4-centimter well-healed 
scar on the anterior surface of the knee, and a 2-centimeter 
scar on the lateral surface of the right knee.  Flexion of 
the right knee was to 100 degrees, and extension was to 
negative 10 degrees.  The flexion and extension were full on 
the left knee.  There was no evidence of any effusion, 
bilaterally, and no increased heat or edema present.  There 
was also no tenderness.  There was point tenderness about 2 
centimeters below the patella.  The drawer test was negative, 
as was the McMurray's test and there was no collateral 
instability.  The diagnoses following the examination were a 
scab wound of the left knee, status post fall; right knee 
contracture with limited range of motion, secondary to 
surgery; and bilateral plantar fasciitis, and bilateral 
Achilles tendonitis by clinical history, currently within 
normal limits  

A report of a VA examination of the veteran's hiatal hernia 
and esophagitis performed in July 1998 reflects that the 
veteran indicated that he experienced constant heartburn.  
The veteran described medication he had taken for treatment 
of his heartburn and that the most recent medication had 
increased his symptoms.  The veteran complained of epigastric 
pain and distress on and off, but none at the time of the 
examination.  The veteran denied hematemesis, nausea, or 
vomiting.  He had no difficulty swallowing, no dysphagia, and 
no odynophagia.  On examination there was positive epigastric 
tenderness on deep palpation.  The abdomen was not distended, 
and there was no hepatosplenomegaly.  Following the 
examination the diagnosis was hiatal hernia and esophagitis 
ulcer by clinical history, active. 

A VA examination for neurological disorders performed in 
July 1998 shows the veteran reported having migraine 
headaches for about 4 to 5 years with a worsening of 
frequency of the headaches in the past six months.  He 
indicated that he had headaches about once a month for the 
past many years, but for the past six months he had been 
having them about two times a month.  The veteran stated 
that, when he experienced headaches, he was completely 
incapacitated and was unable to do anything, even including 
basic activities.  When he experienced headaches, there was 
some associated numbness and tingling in the hands, 
photophobia and nausea, but no vomiting.  He indicated that 
since switching medications the headaches have been 
disappearing much quicker.  Following the examination, the 
diagnosis was a history of vascular headaches, currently 
headache free, but worsening headaches in frequency by 
clinical history.  

Private medical records dated in March 2000 reflect that the 
veteran twisted his right ankle when he fell down spiral 
stairs.  Examination disclosed some right ankle swelling and 
ecchymosis.  Foot sensation was intact.  The diagnosis was a 
right ankle sprain.  

VA outpatient treatment records dated between 1995 and 2001 
show treatment for various complaints.  A record dated in 
March 1999 shows the veteran complained of popping and 
cracking in his right knee and activity-related swelling and 
pain.  He also complained of instability in his left knee.  
Evaluation of the right knee revealed previous incisions 
consistent with previous ligament reconstruction.  There was 
a mildly positive Lachman's with good end point, and negative 
drawer, and negative pivot shift.  There was mild effusion 
noted.  The left knee had a significant positive drawer and 
Lachman's.  There was no varus or valgus instability.  The 
assessment was bilateral ACL tears with gross instability of 
the left knee and right knee patellofemoral degenerative 
arthritis.  A report of an esophagogastroduodenoscopy 
performed in June 1998 was described as normal to the 
D1/bulb.  A record dated in October 1998 shows the veteran 
reported that he experienced a migraine attack about once a 
month that was relieved with medication.  A record dated in 
November 1998 shows the veteran reported that he experienced 
three migraines in the past month.  A record dated in 
January 2001 contained assessments of migraine headaches 
approximately two times a month; bilateral knee pain with 
instability and gastroesophageal reflux disease.  A record 
dated in early March 2001 shows the veteran reported he 
experienced no heartburn since beginning a new medication and 
no migraines in three weeks.  The veteran reported that his 
knee pain had improved with medication.  A record dated later 
in March shows the veteran was seen for complaints of knee 
pain, greater on the right.  Physical examination disclosed 
weak quadriceps and a two-plus Lachman's sign.  There was 
positive patellofemoral pain with crepitation.  

The veteran submitted a copy of notes he recorded between 
August 1999 and February 2001 pertaining to his knees locking 
or giving out in that time frame, and the symptomatology he 
experienced.  The veteran recorded that his right knee had 
given out four times and his left knee twice and an 
unspecified knee once in February 2001.  

In a February 2001 statement from the veteran he indicated 
that over the past seven years his knees had been getting 
painful and causing more falls.  The veteran described the 
symptomatology he experienced, and the fact that he may need 
a total knee replacement.  The veteran stated that in 1999 he 
had been provided braces to wear on his knees.  


II.  Analysis

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2002); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making a disability evaluation, the veteran's 
entire history is reviewed, 38 C.F.R. § 4.1, but the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 


A.  Right and Left Knees

The veteran's right knee is currently evaluated as 30 percent 
disabling under Diagnostic Code 5262, and the veteran's left 
knee is evaluated as 10 percent disabling under Diagnostic 
Code 5257.  Under Diagnostic Code 5262, a 30 percent 
evaluation is provided for a malunion of the tibia and fibula 
with marked knee or ankle disability.  A 40 percent 
evaluation is assigned when there is a nonunion of the tibia 
and fibula with loose motion requiring a brace.  Under 
Diagnostic Code 5257, a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability, with a 
20 percent evaluation assigned for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  

Other potentially applicable Diagnostic Codes pertaining to 
disabilities of the knee include Diagnostic Code 5246 for 
ankylosis, Diagnostic Code 5260 for limitation of flexion and 
Diagnostic Code 5261 for limitation of extension.  Diagnostic 
Code 5261 provides for a 10 percent evaluation when extension 
is limited to 10 degrees, a 20 percent evaluation when 
extension is limited to 15 degrees, a 30 percent evaluation 
when extension is limited to 20 degrees, a 40 percent 
evaluation when extension is limited to 30 degrees, and a 
50 percent evaluation when extension is limited to 
45 degrees.  Under Diagnostic Code 5260, a 10 percent 
evaluation is for assignment when flexion is limited to 45 
degrees.  A 20 percent evaluation is for assignment when 
flexion is limited to 30 degrees, and a 30 percent evaluation 
when flexion is limited to 15 degrees.  Under Diagnostic Code 
5256, evaluations of 30, 40, 50 and 60 percent are assigned 
when the knee is ankylosed with the various ratings assigned 
depending on the degree of ankylosis. 

With respect to the veteran's right knee, the Board finds 
that a higher evaluation is not shown to be warranted.  While 
the veteran utilizes a brace for his right knee, there is no 
evidence that there is a nonunion of the tibia or fibula 
producing the veteran's disability such that a 40 percent 
evaluation would be warranted under Diagnostic Code 5262.  
The veteran's disability is characterized by damage to his 
ligaments, but a 30 percent evaluation is the highest 
evaluation provided under Diagnostic Code 5257, which 
pertains to instability of the knee.  Remaining Diagnostic 
Codes pertain to limitation of motion, but Diagnostic 
Code 5260 only provides for a 30 percent evaluation when 
flexion is limited to 15 degrees, which is clearly not the 
situation in the veteran's case.  The rating examination 
performed in July 1998 reflects that flexion was to 100 
degrees, and subsequently dated treatment records do not 
appear to reflect any greater degree of limitation of 
flexion.  Similarly, there is no evidence that the extension 
of the veteran's right knee is limited to 30 degrees, so as 
to permit a 40 percent evaluation under Diagnostic Code 5261.  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's right knee is not warranted under the 
Diagnostic Codes pertaining to the knee.  

As for the veteran's left knee, after reviewing the medical 
evidence, the Board is of the opinion that the veteran's left 
knee is more severely disabled than reflected by the 
currently assigned 10 percent evaluation.  Again, the 
veteran's disability is characterized by impairment of the 
ligaments, and thus the stability of the knee is affected.  
The medical evidence clearly shows that the veteran's left 
knee is not ankylosed, and that he does not have a limitation 
of motion to warrant a higher evaluation under Diagnostic 
Codes 5260 or 5261.  Nevertheless, the medical evidence does 
reflect the presence of instability of the knee, such that 
his knee gives out and causes him to fall.  As such, the 
Board believes that the veteran is entitled to a higher 
evaluation under Diagnostic Code 5257.  

The question is whether the evaluation should be a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability, or 30 percent for a severe disability.  The 
Board concludes that a 20 percent evaluation would appear to 
more nearly reflect the severity of that disability.  In this 
regard, the medical evidence clearly shows that the veteran's 
right knee disability is more severe than the 
service-connected left knee disability and the veteran has 
consistently reported that his right knee disability is more 
severe than his left.  By the veteran's own account of 
symptomatology he experienced in his knees between 1999 and 
early 2001, he recorded approximately twice as many instances 
of instability and falls pertaining to his right knee, as 
opposed to his left.  While no examiner has described the 
instability of the veteran's left knee as either moderate or 
severe, the Board concludes that the medical evidence 
reflects a moderate disability of the left knee.  
Accordingly, a 20 percent evaluation for the veteran's 
service-connected left knee is established  


B.  Headaches

The veteran's headache disability is currently assigned a 
30 percent evaluation under Diagnostic Code 8100.  Under that 
Diagnostic Code, a 30 percent evaluation is for assignment 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  A 50 percent 
evaluation is for assignment with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

While the veteran has indicated that he experiences regular 
headaches, it does not appear that those headaches could be 
described as "very frequent."  In this regard, at the time of 
the VA examination in July 1998 the veteran reported that he 
experienced headaches about two times a month, but in 
October 1998 the veteran indicated that he was experiencing 
headaches once a month and in November 1998 he reported that 
he had experienced three migraines in the previous month.  An 
outpatient treatment record dated in January 2001 indicates 
that the veteran was experiencing approximately two headaches 
a month.  

While the veteran clearly experiences more headaches than 
averaging one a month, as contemplated by the 30 percent 
evaluation, even were the headaches characterized as very 
frequent, as contemplated by the 50 percent evaluation, the 
medical evidence does not indicate that the headaches are 
completely prostrating or that they are productive of severe 
economic inadaptability.  Accordingly, the Board concludes 
that the criteria for a higher evaluation for the veteran's 
headache disorder is not shown to be warranted.  


C.  Hiatal Hernia, Esophagitis, and Ulcer

The veteran's digestive system disorder is currently 
evaluated under Diagnostic Code 7307 for gastritis and 
Diagnostic Code 7346 for hiatal hernia.  However, under the 
schedule for rating digestive disorders, ratings under 
Diagnostic Code 7301 to 7329, inclusive, as well as 7331, 
7342, and 7345 to 7348 will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture.  See 
38 C.F.R. § 4.114.  

Under Diagnostic Code 7307, a 10 percent evaluation is for 
assignment with evidence of chronic gastritis with small 
nodular lesions and symptoms.  The next higher, 30 percent 
evaluation, is for assignment for chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  Under 
Diagnostic Code 7346, a 30 percent evaluation is for 
assignment with evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm, or shoulder pain 
productive of considerable impairment of health.  A 
10 percent evaluation is for assignment with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
Given these criteria, the Board concludes that a higher 
evaluation is not warranted under Diagnostic Codes 7307 or 
7345.  

While the veteran apparently has had evidence of an 
esophageal ulcer in the past, an EGD performed in June 1998 
identified no eroded or ulcerated areas.  As such, a higher 
evaluation under Diagnostic Code 7307 is not warranted.  
While the veteran has some of these symptoms contemplated for 
a 30 percent evaluation under Diagnostic Code 7346, for 
example epigastric distress and pyrosis, none of the 
veteran's symptoms were accompanied by substernal, arm, or 
shoulder pain, and there is no evidence that the veteran's 
digestive disorder is productive of considerable impairment 
of his health.  Indeed the currently assigned 10 percent 
evaluation appears to reflect the nature of the veteran's 
disability in that he has two or more symptoms contemplated 
for the 30 percent evaluation of less severity.  Accordingly, 
a higher evaluation for this disability is not warranted.  


C.  Fasciitis and Achilles Tendonitis

The veteran's plantar fasciitis has been evaluated by analogy 
under Diagnostic Code 5284 for foot injuries.  Under that 
Diagnostic Code, a 10 percent evaluation is assigned for a 
moderate disability and a 20 percent evaluation is assigned 
for a moderately severe disability.  The veteran's Achilles 
tendonitis is evaluated under Diagnostic Code 5024, by 
analogy to tenosynovitis, which directs that an evaluation be 
assigned based on the limitation of motion of the part 
affected.  Under Diagnostic Code 5271, a 10 percent 
evaluation is for assignment with moderate limitation of 
ankle motion and a 20 percent evaluation for marked 
limitation of motion.  

However, the July 1998 VA examination and subsequent 
treatment records document no limitation of foot or ankle 
motion or any other functional impairment of the feet or 
ankles.  Indeed, with the exception of the acute ankle sprain 
which the veteran sustained in March 2000, the treatment 
records appear to be devoid of complaints pertaining to the 
feet and ankles.  Accordingly, in the absence of evidence of 
functional impairment of the feet or ankles, the Board 
concludes that compensable evaluations are not warranted for 
bilateral plantar fasciitis or bilateral Achilles tendonitis.  

D.  Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2001) have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's various disabilities have resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or have necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent for status post 
anterior cruciate ligament reconstruction of the right knee 
is denied.

An evaluation in excess of 30 percent for vascular headaches 
is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for residuals of an injury 
of the anterior cruciate ligament of the left knee is 
granted.  

An evaluation in excess of 10 percent for hiatal hernia with 
esophagitis and superficial ulcer is denied.  

A compensable evaluation for bilateral plantar fasciitis is 
denied.  

A compensable evaluation for bilateral Achilles tendonitis is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

